251 So. 2d 246 (1971)
In re Louise VANDER WIELEN
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
1 Div. 682.
Supreme Court of Alabama.
July 22, 1971.
William J. Baxley, Atty. Gen., and Richard F. Calhoun, Asst. Atty. Gen., for petitioner.
C. Wayne Loudermilch, Mobile, opposed.
HARWOOD, Justice.
Petition of the State, by its Attorney General, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Vander Wielen v. State, 251 So. 2d 240 (1 Div. 58).
Writ denied.
LAWSON, SIMPSON, MERRILL, MADDOX and McCALL, JJ., concur.